Filed 11/30/22 P. v. Gilbert CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                    B320021

        Plaintiff and Respondent,                              (Los Angeles County
                                                               Super. Ct. No. YA064567)
        v.

PIERRE GILBERT,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Scott T. Millington, Judge. Affirmed.
     Jennifer Peabody, under appointment by the Court of
Appeal; Pierre Gilbert, in pro. per., for Defendant and Appellant.
     No Appearance for Plaintiff and Respondent.
              ___________________________________
       In March 2006, Pierre Armond Gilbert shot Terry Stanton
in the head, killing him. At trial, Gilbert’s counsel argued that
because Gilbert might have acted in self-defense, and had said
after the shooting that it was an accident, the evidence did not
show beyond a reasonable doubt that he had the intent to commit
murder. The jury found Gilbert guilty of second degree murder,
and found a firearm allegations to be true, and the trial court
sentenced him to a total term of 60 years to life in state prison.
We affirmed the conviction. (People v. Gilbert (Dec. 31, 2012,
B233985) [nonpub. opn.], review den. March 13, 2013.)
       On July 20, 2020, Gilbert petitioned the superior court for
resentencing pursuant to Penal Code section 1172.6, previously
section 1170.95. He alleged that the information filed against
him allowed the prosecution to proceed on a theory of felony
murder or the natural and probable consequences doctrine; that
he was convicted of second degree murder under the natural and
probable consequences doctrine or under the second degree felony
murder doctrine; that he could not now be convicted of murder
because of the changes to Penal Code section 188.
       The trial court set the matter for an evidentiary hearing, at
which the prosecution, relying on the record from the underlying
trial, argued that Gilbert was guilty of second degree murder
because he “took out a gun, aimed the gun at Mr. Stanton, pulled
the trigger, and shot Mr. Stanton in the head from 12 feet away,
and then let him bleed out in the room, and then covered him up
with plastic, rolled him up in a car, dragged him out to try to get
him into his [truck]. That was unsuccessful, so the victim was lit
on fire there in the driveway.” The prosecution argued that
appellant intended to kill Stanton when he “cocked the hammer
of the gun, pointed it at Stanton and pulled the trigger.”




                                 2
       The defense introduced no evidence and admitted that
Gilbert fired the shot that killed Stanton, but argued that he may
have fired the gun to protect himself because Stanton was acting
aggressively and would not take his hands out of his pocket when
asked to do so or that the gun may have accidentally discharged.
Counsel argued that because there were two reasonable
interpretations of the evidence, the court was required to accept
the one pointing to a manslaughter, not a murder.
       The court found that the prosecution proved beyond a
reasonable doubt that Gilbert did not act in self defense, that the
shooting was not an accident, and that Gilbert was ineligible for
resentencing. It therefore denied the petition.
       Gilbert appeals.
       We appointed counsel to represent Gilbert on appeal. After
examination of the record, appointed counsel filed an opening
brief raising no issues and asking this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436, 441-442.)
On October 27, 2022, we sent letters to Gilbert and appointed
counsel, directing counsel to forward the appellate record to
Gilbert and advising him that within 30 days he could personally
submit any contentions or issues that he wished us to consider.
       Gilbert filed a supplemental brief, arguing his current
appellate counsel provided ineffective assistance by raising no
issues.
       We disagree, and have otherwise examined the entire
record and find no arguable issue exists. We are therefore
satisfied that Gilbert’s attorney complied with the responsibilities
Wende imposes.




                                 3
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED




                                              CHANEY, J.

We concur:



             BENDIX, J. Acting P. J.



             WEINGART, J.*




     * Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                4